Citation Nr: 0709842	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  99-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to a service-connected shell fragment 
wound to the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1957 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 1998 and September 1998 rating 
decisions of the Detroit, Michigan Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDING OF FACT

The competent clinical evidence does not demonstrate that the 
veteran's back disability is causally related to active 
service or to his service-connected shell fragment wound to 
the left leg disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, and is not proximately due to, or aggravated by, a 
service-connected shell fragment wound to the left leg 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of December 2001, November 2004, and April 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence in his possession pertaining 
to the claim, provided the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini  noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2006).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2006).

Legal Analysis

The veteran asserts that service connection is warranted for 
a back disability, to include as secondary to a service-
connected shell fragment wound to the left leg disability.  
In order to establish service connection on a nonpresumptive 
direct incurrence basis, the veteran must provide evidence of 
a current disability, an in-service injury or disease, and a 
nexus between the current disability and an in-service injury 
or disease.  The record demonstrates that the veteran has a 
current back disability that has been variously diagnosed as 
scoliosis, degenerative disc disease of the lumbar spine, 
arthritis, and mechanical back pain syndrome.  The record 
also demonstrates that in January 1968, while the veteran was 
in service in Vietnam, he complained of back pain after 
having to jump from the stairs of a barrack to the ground 
during a mortar attack.  However, there is no competent 
clinical evidence of record that etiologically relates the 
veteran's current back disability to the back pain that he 
complained of in service.  Indeed, on VA examination in June 
1998, the examiner opined that given the veteran's history 
and the clinical findings, his current back pain was due to 
degenerative disease, arthritis that was seen in some people 
as a result of the aging process.  Likewise, in September 
2006, a VA examiner, after a review of the veteran's claims 
file and an examination, opined that it was less than likely 
as not that the veteran's current back disability is related 
to his service.  In reaching this conclusion, the examiner 
stated that, "the veteran has a history of back injury in 
the service, but there was no other notation of any back 
complaints subsequently...Moreover, the veteran is 65 years old 
and has a history of multiple other back injuries in his 
civilian employment after his service." 

The Board acknowledges that in a private May 1999 treatment 
record, the examiners' assessment was chronic mechanical back 
pain secondary to an injury suffered in 1968.  The Board is 
unable to determine if the examiner is referring to the back 
injury or the left leg injury that the veteran sustained in 
1968.  However, even if he was referencing the veteran's in-
service back injury, there is no evidence that the examiner 
reviewed the veteran's claims file prior to determining his 
assessment of the veteran's condition.  The examiner also did 
not provide any clinical rationale or reasoning as to why he 
believed that the veteran's mechanical back pain was 
secondary to the 1968 back injury.  As such, the Board notes 
that a diagnosis or opinion by a health care professional is 
not conclusive and is not entitled to absolute deference.  In 
this regard, the Court of Appeals for Veterans Claims (Court) 
has provided guidance for weighing medical evidence.  For 
example, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  It 
has also held that a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Therefore, in weighing the medical 
evidence, the Board finds that the June 1998 and September 
2006 VA opinions to be more probative than the May 1999 
medical evidence because those opinions were based on a 
review of the veteran's entire claims folder, to include his 
service medical records and they provided supporting 
rationale for their medical conclusions.

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the veteran's current back disability is 
not etiologically related to his in-service low back 
complaints.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a direct basis for his back disability.

In order to establish service connection on a presumptive 
basis, the veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran's current lumbar spine 
degenerative joint disease was manifested to a compensable 
degree within one year of his separation from service.  In 
fact, the first documented clinical finding of record 
consistent with arthritis was in 1991, which was many years 
after service.  Hence, the Board finds that the evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for a back 
disability.

In order to establish service connection on a secondary basis 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service-connected for 
a shell fragment wound to the left leg.  As discussed above, 
the record establishes that the veteran has been diagnosed 
with, and undergoes treatment for a low back disability.  
However, the medical evidence of record does not establish 
that such condition is caused or aggravated by his service-
connected shell fragment wound to the left leg.  Indeed, on 
VA examination in June 1998, the examiner, who noted that the 
veteran's in-service leg injury was to the left, tibial nerve 
injury with footdrop corrected by a brace, opined that the 
veteran's back pain and degenerative disease was unlikely to 
be the result of his service-connected leg disability.  



Similarly, on VA examination in January 2005, the examiner 
opined that:

...etiologically, the veteran's back 
disability is not likely to be related to 
the service-connected left leg 
disability.  There is no notation of any 
back complaints in the medical records 
during the time he sustained leg injury.  
Moreover, his footdrop was compensated by 
ankle brace and there was no difference 
in the leg length to produce any abnormal 
motion in the lumbar area.  

In September 2006, the examiner from the January 2005 VA 
examination, after again reviewing the veteran's file, again 
opined that it was not likely that the veteran's current back 
disability is related to, or aggravated by, his service-
connected leg disability.  He again noted that there was no 
other notation of any back complaints subsequent to his 
initial complaints and that his left foot drop was 
compensated by ankle orthosis which produces equal length of 
both legs while ambulating.  

The Board acknowledges that in a private May 1999 treatment 
record, the examiners' assessment was chronic mechanical back 
pain secondary to an injury suffered in 1968.  The Board is 
unable to determine if the examiner is referring to the back 
injury or the left leg injury that the veteran sustained in 
1968.  However, even if he was referencing the veteran's left 
leg injury, there is no evidence that the examiner reviewed 
the veteran's claims file prior to determining his assessment 
of the veteran's condition.  The examiner also did not 
provide any clinical rationale or reasoning as to why he 
believed that the veteran's mechanical back pain was 
secondary to the 1968 left leg injury.  As such, the Board 
notes that a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute deference.  In this regard, the Court of Appeals for 
Veterans Claims (Court) has provided guidance for weighing 
medical evidence.  For example, the Court has held that a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  It has also held that a medical 
opinion is inadequate when unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Therefore, in 
weighing the medical evidence, the Board finds that the June 
1998, January 2005, and September 2006 VA opinions to be more 
probative than the May 1999 medical evidence because those 
opinions were based on a review of the veteran's entire 
claims folder, to include his service medical record, and the 
examiners provided clinical rationale for their medical 
conclusions.  Accordingly, in the absence of any evidence to 
the contrary, the Board concludes that the veteran's back 
disability was not either caused or aggravated by his 
service-connected shell fragment wound to the left leg 
disability.  Thus, the preponderance of the evidence is 
against a grant of service connection on a secondary basis.

In conclusion, although the veteran asserts that his current 
back disability is related to service, to include as 
secondary to his service-connected shell fragment wound to 
the left leg disability, the negative evidence of record is 
of greater probative value than his statements in support of 
his claim.  Therefore, as the competent evidence of record 
fails to establish that the veteran has a current back 
disability that is related to his active military service, or 
secondary to or aggravated by his service-connected shell 
fragment wound to the left leg, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disability.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application. 


ORDER

Entitlement to service connection for a back disability, to 
include as secondary to a service-connected shell fragment 
wound to the left leg, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


